Citation Nr: 0413791	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-10 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).   

Procedural History

The veteran served on active duty from January 1967 until 
October 1968.  

In May 2002, the RO received the veteran's claim of 
entitlement to service connection for prostate cancer.  The 
August 2002 rating decision denied the veteran's claim.  The 
veteran disagreed with the August 2002 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in February 2003.

The veteran presented sworn video testimony before the 
undersigned Veterans Law Judge in August 2003.  The 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

The Board has found that a remand is necessary prior to 
rendering a decision.  The case is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action by him is required. 


REMAND

Relevant law and regulations

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period will be presumed to have been 
exposed to an herbicide agent during that service.  38 
U.S.C.A. § 1116(f) (West 2002).  When such a veteran develops 
a disorder listed in 38 C.F.R. § 3.309(e), including prostate 
cancer, to a degree of 10 percent or more within the 
specified period, the disorder shall be presumed to have been 
incurred during service.  See 38 C.F.R. §§ 3.307, 3.309(e) 
(2003).

Service in a deep-water naval vessel in waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam. See VAOPGCPREC 27-97 (O.G.C. Prec. 27-
97).  However, "service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 
3.313(a) (2003) .

Reasons for remand

The veteran seeks service connection for prostate cancer, 
which as noted above is an Agent Orange presumptive disease.  
The resolution of this case boils down to the matter of the 
veteran's presence in Vietnam.  

In substance, the veteran contends that when his ship, the 
USS NEWPORT NEWS, docked in Cam Ranh Bay, Republic of 
Vietnam, he went ashore.  He also contends that he was flown 
to an air base in the Republic of Vietnam in March of 1968 
for transport back to the USS NEWPORT NEWS after returning to 
the ship from medical treatment in the Philippines.  
Therefore, he contends that his presumed exposure to Agent 
Orange while ashore in Vietnam caused his prostate cancer.

The veteran has provided sworn testimony that on several 
occasions between October 1967 and December 1967 he went 
onshore at Cam Rahn Bay to assist in supply loading for the 
USS NEWPORT NEWS.  The veteran further asserts that he was 
flown to Vietnam from the Philippines in March 1968 in order 
to return to the USS NEWPORT NEWS after a period of medical 
treatment.  The veteran has also provided certain records 
pertaining to the movements of the USS NEWPORT NEWS which 
will be discussed in greater detail below.  

Although the RO submitted a request to the National Personnel 
Records Center in order to confirm visitation into the 
Republic of Vietnam by the veteran, the record is silent as 
to whether the RO submitted the veteran's descriptions of his 
service aboard the USS NEWPORT NEWS to the either the service 
department or the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) for research.  Particularly in light of the 
veteran's sworn testimony which indicates that he set foot in 
Vietnam, the Board believes that additional efforts must be 
made to obtain these records, if they exist.  

In support of his February 2003 appeal, the veteran submitted 
a document detailing the history and movement of the USS 
NEWPORT NEWS during 1967 and 1968.  This information has not 
been considered by the RO and was submitted directly to the 
Board.  The record does not indicate that the veteran has 
waived RO consideration of this evidence.  Previously, the 
Board's Rules of Practice, 38 C.F.R. Parts 19 & 20, did not 
require the Board to obtain a waiver from the veteran 
allowing the Board to consider additional relevant evidence 
in lieu of initial review by the AOJ. However, this practice 
was invalidated by the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (the DAV case), which held that 38 C.F.R. § 
19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case for initial consideration by the AOJ.  In view of the 
Federal Circuit's decision, the Board has no alternative but 
to remand this case to ensure full and complete compliance 
with these requirements.

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  The VBA should transmit to either the 
service department or USASCRUR or any 
other appropriate agency, as it deems 
appropriate, a copy of the veteran's DD 
form 214 and all documents regarding the 
location of the USS NEWPORT NEWS during 
its September 1967 to May 1968 
deployment.  The agency should be asked 
to provide any information available, 
including deck logs and travel orders.  
Any information so obtained should be 
associated with the veteran's claims 
file.

2.  After undertaking any additional 
development it deems appropriate, VBA 
should readjudicate the issue on appeal, 
with consideration of all evidence of 
record. If any benefits sought on appeal 
remain denied, the VBA should provide the 
veteran and his attorney a supplemental 
statement of the case and allow an 
appropriate period of time for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

